     Case 19-50012        Doc 76      Filed 03/19/19       EOD 03/19/19 18:25:14           Pg 1 of 16



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


In re:                                                    Chapter 11

USA GYMNASTICS,1                                          Case No. 18-09108-RLM-11

                        Debtor.


USA GYMNASTICS,                                           Adv. Proc. No. 19-50012
                                                          in 18-09108-RLM-11
         Plaintiff,

v.

ACE AMERICAN INSURANCE
COMPANY f/k/a CIGNA INSURANCE
COMPANY, GREAT AMERICAN
ASSURANCE COMPANY, LIBERTY
INSURANCE UNDERWRITERS INC.,
NATIONAL CASUALTY COMPANY,
RSUI INDEMNITY COMPANY, TIG
INSURANCE COMPANY, VIRGINIA
SURETY COMPANY, INC. f/k/a
COMBINED SPECIALTY INSURANCE
COMPANY, WESTERN WORLD
INSURANCE COMPANY, ENDURANCE
AMERICAN INSURANCE COMPANY,
AMERICAN INTERNATIONAL GROUP,
INC., AMERICAN HOME ASSURANCE
COMPANY, and DOE INSURERS

         Defendants.


         USA GYMNASTICS’ OBJECTION TO DEFENDANTS’ JOINT MOTION TO
          WITHDRAW THE REFERENCE OF THE ADVERSARY PROCEEDING




1 Thelast four digits of the Debtor’s federal tax identification number are 7871. The location of the
Debtor’s principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
   Case 19-50012       Doc 76     Filed 03/19/19     EOD 03/19/19 18:25:14        Pg 2 of 16



       USA Gymnastics, as debtor and debtor in possession in the above-captioned chapter 11

case (the “Debtor” or “USAG”), hereby objects (the “Objection”) to Defendants’ Joint Motion

to Withdraw the Reference of the Adversary Proceeding [Adv. Dkt. 37] (the “Withdrawal

Motion”). In support of its Objection, USAG respectfully states as follows:

                                      INTRODUCTION

       USAG commenced this bankruptcy case to implement procedures to equitably determine

the rights of, and allocate recoveries to, survivors of sexual abuse. USAG’s insurance policies

are the single greatest asset of USAG’s estate, and the coverage under those policies will fund

recoveries to survivors holding allowed claims against USAG. See, e.g., Home Ins. Co. v.

Cooper & Cooper, Ltd., 889 F.2d 746, 748 (7th Cir. 1989) (“A policy of insurance is an asset of

the estate”); In re Stinnett, 321 B.R. 477, 483–85 (S.D. Ind. 2005) (holding that insurance policy

and proceeds were property of estate), aff’d, 465 F.3d 309, 312–13 (7th Cir. 2006) (same). It is

imperative that USAG determine the amount of coverage under its insurance policies so that it

may move forward in its bankruptcy case and bring resolution to the sexual abuse claims.

       The Withdrawal Motion and the accompanying Motion For Stay Of The Adversary

Proceeding [Adv. Dkt. 38] (the “Stay Motion”) seek to halt the progress of USAG’s bankruptcy

case by staying the Adversary Proceeding and sending it to the District Court. At this early stage

in the Adversary Proceeding, USAG submits that it would be premature and counter to the

interests of USAG and the creditor survivors for the District Court to withdraw the reference.

Regardless of whether the Adversary Proceeding presents claims that the Bankruptcy Court may

not enter judgment on without consent, the Bankruptcy Court is still the appropriate forum for

this case to progress until it becomes trial ready. Defendants’ principal arguments in support of

their Withdrawal Motion—that the Bankruptcy Court lacks the power to issue final judgments in

non-core matters and that Defendants may in the future demand a jury trial—are not yet ripe and
     Case 19-50012          Doc 76   Filed 03/19/19   EOD 03/19/19 18:25:14       Pg 3 of 16



could be mooted by the resolution of this Adversary Proceeding prior to trial. Allowing the

Bankruptcy Court to guide the parties through the pre-trial process is the most efficient use of

judicial resources and will promote uniformity of bankruptcy administration, foster economical

use of debtor and creditor resources, and expedite the bankruptcy process. Accordingly, USAG

respectfully requests that the District Court deny the Withdrawal Motion without prejudice to the

rights of Defendants to refile the Withdrawal Motion if the case ever becomes trial ready.

                                         BACKGROUND

I.      The Bankruptcy Case.

        USAG is a 501(c)(3) not-for-profit organization based in Indianapolis, Indiana. USAG

sets the rules and policies that govern the sport of gymnastics in the United States, including

selecting and training the United States gymnastics teams for the Olympics and World

Championships. USAG provides educational opportunities for coaches and judges, as well as

gymnastics club owners and administrators, and sanctions approximately 4,000 competitions and

events throughout the United States annually. More than 200,000 athletes, professionals, and

clubs are members of USAG.

        On December 5, 2018, USAG filed a voluntary petition for relief under chapter 11 of the

Bankruptcy Code. At the time it filed its case, hundreds of lawsuits were pending against USAG,

most arising out of sexual abuse committed by Lawrence Nassar. USAG determined that the

Bankruptcy Court provided the most efficient and equitable forum in which to determine the

rights of the hundreds of sexual abuse plaintiffs and distribute recoveries to those holding

allowed claims. USAG expects to fund recoveries from its insurance policies. USAG has no

other significant assets.




                                                 2
      Case 19-50012     Doc 76     Filed 03/19/19     EOD 03/19/19 18:25:14     Pg 4 of 16



        USAG has maintained various comprehensive general liability and directors and officers

primary, excess, and umbrella insurance policies. USAG’s insurance policies have various

coverage periods and terms, complicating the determination as to which policies apply to which

claims against USAG. Further, numerous of USAG’s insurers have wrongfully refused to defend

or indemnify USAG with respect to certain pre-petition lawsuits and investigations, requiring

USAG to incur unnecessary defense costs in those matters.

        It is not in the best interests of USAG or the survivors for USAG to languish in chapter

11. Accordingly, USAG moved swiftly to institute procedures and bar dates for submitting

claims, including claims for sexual abuse [Bankruptcy Dkt. 301], and USAG brought this

Adversary Proceeding to determine its available insurance coverage.

II.     The Adversary Proceeding.

        On February 1, 2019, USAG filed this Adversary Proceeding against Defendants, which

are USAG’s insurers. USAG seeks a declaration determining the scope of USAG’s rights and its

insurers’ obligations under USAG’s insurance policies. In particular, USAG requests that the

Court determine: (i) which claims against USAG are covered by which policy; (ii) the limits

offered by each policy as to the claims which trigger those policies; (iii) whether particular

insurers wrongfully refused to defend and indemnify USAG under the policies; (iv) whether any

policies are exhausted on account of USAG’s liabilities or the size of claims; and (v) whether

and on what terms the insurers may settle claims in good faith when policies appear in danger of

exhaustion. (See Adv. Dkt. 1, at ¶ 36.) For Defendants’ breaches of their defense and

indemnification duties, USAG requests actual and consequential damages, pre-judgment and

post-judgment interest on the same, and attorneys’ fees. (Id. at ¶ 46.)




                                                 3
     Case 19-50012     Doc 76    Filed 03/19/19     EOD 03/19/19 18:25:14       Pg 5 of 16



       On March 1, 2019, USAG filed a Motion for Partial Summary Judgment against one of

the Defendants, Liberty Insurance Underwriters (“LIU”) [Adv. Dkt. 26 (the “LIU Summary

Judgment Motion”)]. LIU sold a claims-made policy to USAG covering the period from May

16, 2016 to May 16, 2017. (LIU Summary Judgment Motion, at 2.) The policy imposed a duty

upon LIU to defend USAG with respect to any claim made during the policy period arising from

a wrongful act, as well as post-policy claims that related to a claim initially made during the

policy period. (Id. at 5.) LIU has refused to defend USAG in litigation and investigations that

triggered the policy’s duty to defend. These matters include: lawsuits alleging USAG’s liability

for sexual abuse committed by Nassar; a proceeding initiated by the United States Olympic

Committee (the “USOC”) to decertify USAG as an Olympic National Governing Body;

investigations conducted by the USOC, the Indiana Attorney General, the U.S. House of

Representatives Committee on Energy and Commerce, the U.S. House of Representatives

Committee on Oversight and Government Reform, and the U.S. Senate Committee on

Commerce, Science, and Transportation; and various criminal prosecutions of former USAG

officers and employees. (Id. at 2-5.) The LIU Summary Judgment Motion highlights the type of

substantial and complex issues that the Court will have to resolve for each insurance policy at

issue and each Defendant involved in this Adversary Proceeding.

       As of the date of this Objection, none of the Defendants have filed any answers or

dispositive motions in this Adversary Proceeding and there has been no discovery.

                                        ARGUMENT

I.     Standard For Permissive Withdrawal Of The Reference.

       The District Court has original, but not exclusive, jurisdiction over all bankruptcy

proceedings. 28 U.S.C. § 1334(b). The Bankruptcy Court exercises such jurisdiction under a

standing order of reference, as provided by 28 U.S.C. § 157(a); see also S. Dist. Ind. Local R.


                                               4
   Case 19-50012       Doc 76     Filed 03/19/19     EOD 03/19/19 18:25:14        Pg 6 of 16



83-8 (providing for automatic referral of bankruptcy cases to the Bankruptcy Court for the

Southern District of Indiana). Once a title 11 proceeding has been referred to the Bankruptcy

Court, the District Court’s authority to withdraw the reference is governed by 28 U.S.C. § 157,

which provides for both mandatory and permissive withdrawal. Only permissive withdrawal is at

issue here. (Withdrawal Motion, at 5-6.) Permissive withdrawal is appropriate “for cause

shown.” 28 U.S.C. § 157(d). As the movants, the Defendants bear the burden to show cause. In

re Stein, No. 17-CV-00561-TWP-MJD, 2017 WL 2418325, at *1 (S.D. Ind. Jun. 2, 2017)

(denying motion to withdraw reference).

       “A district court has broad discretion in determining whether to withdraw a reference

based on cause, but permissive withdrawal is the exception, rather than the rule.” Gecker v.

Marathon Fin. Ins. Co., 391 B.R. 613, 614–15 (N.D. Ill. 2008) (internal quotations and citations

omitted). As the Supreme Court recognized in its seminal decision, Stern v. Marshall, 564 U.S.

462 (2011), under the “division of labor” envisioned by the Bankruptcy Code, bankruptcy courts

will hear most adversary proceedings and contested matters in the first instance, even those on

which they may not issue final judgments. Id. at 502. “Although withdrawal is an important

component of [the statutory] scheme, the court must employ it judiciously in order to prevent it

from becoming just another litigation tactic for parties eager to find a way out of the bankruptcy

court.” STC, Inc. v. Global Traffic Technologies, LLC, No. 15-CV-0037, 2015 WL 1042431, at

*4 (S.D. Ill. Mar. 6, 2015) (quoting In re Enron Corp., 295 B.R. 21, 28 (S.D.N.Y. 2003)).

       28 U.S.C. § 157(d) does not define cause. When making a determination whether cause

exists for permissive withdrawal, a court may consider:

               a.   judicial economy, convenience, and the particular court’s knowledge of the
                    facts;
               b.   the promotion of uniformity and efficiency of bankruptcy administration;
               c.   the reduction of forum shopping and confusion;



                                                5
      Case 19-50012     Doc 76     Filed 03/19/19    EOD 03/19/19 18:25:14         Pg 7 of 16



               d.   conservation of debtor and creditor resources;
               e.   whether the proceeding is core or non-core; and,
               f.   whether the parties have requested a jury trial.

Gecker, 391 B.R. at 615 (applying above factors and denying motion to withdraw reference).

II.     Permissive Withdrawal Is Not Appropriate At This Stage Of The Adversary
        Proceeding.

        Cause does not currently exist for permissive withdrawal of this Adversary Proceeding.

For purposes of this Objection, USAG does not dispute that its Complaint presents pre-petition

breach of contract claims and assumes that Defendants will assert a jury demand. Regardless, the

other factors in the permissive withdrawal analysis weigh strongly in favor of retaining the case

under the Bankruptcy Court’s jurisdiction, particularly at this early point in the Adversary

Proceeding.

        A. The Core/Non-Core Determination And Defendants’ Expectation That They
           Will Assert A Jury Demand Do Not Require Withdrawal Of The Reference.

        Defendants focus primarily on two factors—whether the proceeding is core or non-core

and whether the parties have requested a jury trial—in seeking withdrawal of the reference. But

the mere fact that a proceeding is non-core does not necessitate withdrawal. Courts have refused

to withdraw the reference in the early stages of non-core adversary proceedings when doing so

would not promote judicial efficiency.

        Indeed, “[w]here a proceeding is in a preliminary stage, the bankruptcy judge is presiding

over other actions that rely on the same factual and legal grounds and discovery is yet to be

conducted, the bankruptcy judge is in a better position to preside over the proceeding efficiently,

and permissive withdrawal of the reference is not warranted.” STC, Inc., 2015 WL 1042431, at

*4; see also Official Comm. Of Unsecured Creditors of Country Stone Holdings, Inc. v. First

Midwest Bank & Ronald Bjustrom, No. 15-CV-04063-SLD, 2016 WL 1259378, at *3 (C.D. Ill.

Mar. 30, 2016) (“[J]udicial economy will be served by allowing the claims to be considered by


                                                6
    Case 19-50012       Doc 76     Filed 03/19/19      EOD 03/19/19 18:25:14        Pg 8 of 16



the bankruptcy court first. The bankruptcy court has great expertise in dealing with claims that

are, like these, deeply entangled in the underlying bankruptcy proceedings. The bankruptcy court

also has much greater familiarity with the facts of this case”).

       Thus, “[o]f the courts that have considered the issue of an early withdrawal of a reference

to the bankruptcy court, the overwhelming majority have declined, post-Stern, to withdraw the

reference, recognizing the value of the bankruptcy judge’s familiarity with relevant law and the

facts of the cases before them.” Mason v. Klarchek, No. 12-CV-9971, 2013 WL 1869098, at *2

(N.D. Ill. May 2, 2013) (internal citation omitted); see also In re E & S Facilities, Inc., 181 B.R.

369, 373–74 (S.D. Ind. 1995) (refusing to permissively withdraw reference early in RICO

adversary proceeding because “the interests of judicial economy and efficient case management

weigh in favor of continued litigation at the bankruptcy court level”).

       In addition, the “mere request for a jury trial is not sufficient cause for immediate

withdrawal.” In re Stein, 2017 WL 2418325, at *2. It is possible that “judicial efficiency is best

served by allowing necessary pretrial issues, some of which may obviate the need for a jury trial

altogether, to proceed in bankruptcy court.” Kemp v. Nelson, No. 16-CV-1546-JPS, 2016 WL

7177508, at *3 (E.D. Wis. Dec. 9, 2016). Accordingly, district courts consistently refuse to

withdraw the reference in the early stages of an Adversary Proceeding, even where defendants

demand a jury trial and refuse to consent to trial in the bankruptcy court. See, e.g., In re Stein,

2017 WL 2418325, at *2; Kemp, 2016 WL 7177508, at *3; Abrams v. DLA Piper (US) LLP, No.

12-CV-19-TLS, 2012 WL 1714591, at *4 (N.D. Ind. May 15, 2012); Southern Elec. Coil, LLC v.

FirstMerit Bank, N.A., No. 11-C-6135, 2011 WL 6318963, at *4 (N.D. Ill. Dec. 16, 2011); In re

Petters Co., Inc., 440 B.R. 805, 810 (Bankr. D. Minn. 2010); In re Neumann Homes, Inc., 414

B.R. 383, 386–87 (N.D. Ill. 2009); Gecker, 391 B.R. at 616; CDX Liquidating Trust v. Venrock




                                                  7
    Case 19-50012        Doc 76      Filed 03/19/19      EOD 03/19/19 18:25:14          Pg 9 of 16



Associates, No. 04-CV-7236, 2005 WL 3953895, at *4 (N.D. Ill. Aug. 10, 2005); In re Conseco

Fin. Corp., 324 B.R. 50, 55–56 (N.D. Ill. 2005); ABC-NACO, Inc. v. Klos Trucking, Inc., No. 04-

C-0033, 2004 WL 728190, at *2 (N.D. Ill. Mar. 31, 2004); In re Dreis & Krump Manufacturing

Co., No. 94-C-4281, 1995 WL 41416, at *3 (N.D. Ill. Jan. 31, 1995); Vista Metals Corp. v. Metal

Brokers Int’l Inc., 161 B.R. 454, 458–59 (E.D. Wis. 1993); Bus. Comm’cns, Inc. v. Freeman, 129

B.R. 165, 166 (N.D. Ill. 1991).

        In short, the permissive withdrawal analysis turns on the specific facts and circumstances

of each case, not on per se rules. Even in non-core proceedings where defendants demand jury

trials, cause does not exist for immediate withdrawal when withdrawal would not also promote

judicial efficiency, uniformity of bankruptcy administration, the economical use of debtor and

creditor resources, or the expeditious resolution of the underlying bankruptcy case. See First

Midwest Bank, 2016 WL 1259378, at *3. Here, where the Bankruptcy Court is best positioned to

guide the parties through the pre-trial stages, the nature of the claims USAG asserts and the fact

that Defendants may demand a jury trial should not control the analysis.

        B. Withdrawing The Reference Will Not Promote Judicial Economy Or
           Uniformity Of Bankruptcy Administration.

        The Bankruptcy Court has already gained extensive familiarity with USAG, its

operations, and the claims asserted against it and is familiar with the insurance coverage disputes

at issue in this Adversary Proceeding.2 (See Bankruptcy Dkt. 197 (final order authorizing USAG

to continue its insurance policies).) Allowing the Bankruptcy Court to guide the same parties

through factual discovery related to the Adversary Proceeding and to rule on any pre-trial




2
 The Bankruptcy Court is also uniquely familiar with the Debtor’s main case which even at this relatively
early stage already contains more than 340 docket entries. The Debtor’s Additional Designation Of
Record, filed contemporaneously herewith, identifies certain of the key filings in the Bankruptcy Court.


                                                   8
   Case 19-50012        Doc 76     Filed 03/19/19     EOD 03/19/19 18:25:14          Pg 10 of 16



motions will promote judicial economy and administrative and substantive uniformity, even if

the reference is eventually withdrawn to allow trial to proceed in the District Court.

       Gecker v. Marathon Financial Insurance Company, 391 B.R. 613, 615-16 (N.D. Ill.

2008), is instructive. There, the district court declined to withdraw the reference for a non-core

adversary proceeding involving insurance contracts and defendants who demanded a jury trial

because doing so would not promote judicial economy. The court reached this result because it

found that the bankruptcy court “has gained substantial familiarity with the parties, their counsel,

and the background issues of the case” and “has a significant base of knowledge from which to

manage the next steps of the adversary proceeding.” 391 B.R. at 615-16. The court also noted

that a “jury trial remains a distant and speculative prospect.” Id. at 616. Accordingly, it refused to

withdraw the reference because doing so would negate the work the bankruptcy court had

already devoted to the bankruptcy case and the adversary proceeding and would force the district

court to familiarize itself with the parties, their claims, and their defenses, all without an

assurance that a jury trial and a final judgment would actually and eventually be necessary. Id.

Similarly, in STC, Inc., a district court reached the same conclusion and noted that if it withdrew

the reference, “the case would be referred to a magistrate judge for discovery purposes, requiring

yet another new phase of familiarization with the facts of this case. It is therefore not an efficient

use of judicial resources to withdraw the reference at this time.” 2015 WL 1042431, at *4.

       Here, as in Gecker, the likelihood of an actual jury trial and a final judgment in this

Adversary Proceeding is “speculative” at best. 391 B.R. at 616. The principal class of claimants

in USAG’s chapter 11 case are survivors of sexual abuse whose recoveries will be funded by

USAG’s insurance proceeds. USAG expects that following the April 29, 2019 claims bar date,

USAG, the survivors, and the insurers will attempt to reach a consensual, global resolution of




                                                  9
   Case 19-50012       Doc 76     Filed 03/19/19      EOD 03/19/19 18:25:14      Pg 11 of 16



these claims and the coverage issues presented in this Adversary Proceeding. If that happens, this

Adversary Proceeding would be mooted and there would be no need for a jury trial or for the

District Court to enter a final judgment. Interests of judicial economy therefore favor keeping

this Adversary Proceeding in the Bankruptcy Court unless and until it becomes apparent that

USAG and its insurers will require a trial to determine the coverage dispute.

       The likelihood of this Adversary Proceeding reaching trial is further reduced by the fact

that insurance contracts are at issue. “The interpretation of an insurance policy is primarily a

question of law for the court, and it is therefore a question which is particularly suited for

summary judgment.” Wagner v. Yates, 912 N.E.2d 805, 808 (Ind. 2009); accord Berkshire

Hathaway Homestate Ins. Co. v. Basham, 113 N.E.3d 630, 635 (Ind. Ct. App. 2018) (interpreting

insurance contract and affirming grant of summary judgment in favor of policyholder).

Accordingly, the most likely resolution of this Adversary Proceeding will be a summary

judgment ruling, which the District Court would treat as a report and recommendation if issued

by the Bankruptcy Court in the first instance.

       To this point, Defendants argue that judicial economy is not served when a Bankruptcy

Court decides non-core issues because a district court must review the bankruptcy court’s orders

de novo. (Withdrawal Motion, at 12–13.) The logical result of Defendants’ argument is that the

reference should be withdrawn in every case where the matter is non-core. But this simply

cannot be and is not the case. If it were, Congress would not have explicitly instructed

bankruptcy courts to consider non-core claims in the first instance and propose findings of fact

and conclusions of law, subject to de novo review in the district court. See 28 U.S.C. § 157(c).

Further, the Supreme Court in Executive Benefits Insurance Agency v. Arkison, 134 S. Ct. 2165

(2014), which post-dates Stern, would not have approved this very procedure. Id. at 2172-73.




                                                 10
   Case 19-50012       Doc 76      Filed 03/19/19     EOD 03/19/19 18:25:14         Pg 12 of 16



This Court should therefore reject Defendants’ argument that judicial economy supports

withdrawing this Adversary Proceeding over which the Bankruptcy Court already has substantial

familiarity; otherwise, “the exception [i.e., withdrawal of the reference] would swallow the rule

because judicial economy and efficiency would never be promoted when a Bankruptcy Court

hears a non-core issue.” In re HA 2003, Inc., No. 03-C-9008, 2004 WL 609799, at *3 (N.D. Ill.

Mar. 24, 2004) (denying motion to withdraw reference early in non-core adversary proceeding

concerning insurance coverage).

       Defendants next argue that judicial economy favors withdrawal because the Bankruptcy

Court lacks specialized competence with respect to insurance coverage disputes. (Withdrawal

Motion, at 14-15.) This argument is overstated and misses the point. First, though the Adversary

Proceeding does not call upon the Bankruptcy Court to exercise its specialized expertise with

respect to bankruptcy law, the Adversary Proceeding is, at bottom, a contract dispute. The

interpretation of contracts is a routine judicial task for both the District Court and the Bankruptcy

Court. Neither the District Court nor the Bankruptcy Court is comparatively more competent in

breach of contract disputes, and so this factor does not establish cause for withdrawal.

       Second, Defendants’ contention that the Adversary Proceeding does not call upon the

Bankruptcy Court’s specialized knowledge regarding bankruptcy law is a red herring. The

Bankruptcy Court has already gained significant familiarity and expertise with regard to USAG,

its claimants, its insurers, its chapter 11 case, and the factors that will determine the successful

resolution of this case. The Bankruptcy Court will only gain more expertise regarding USAG, the

parties involved here, and the circumstances of this insurance coverage dispute as the bankruptcy

case progresses, the full universe of claims is submitted, and a plan is proposed and hopefully




                                                 11
   Case 19-50012       Doc 76     Filed 03/19/19     EOD 03/19/19 18:25:14         Pg 13 of 16



confirmed. Ignoring the Bankruptcy Court’s specialized competence over the actual facts and

parties involved in this Adversary Proceeding does not serve the interests of judicial economy.

       Simply put, “the bankruptcy court is familiar with the facts of this case and better

equipped to manage all pretrial matters and issues arising out of the Debtor’s bankruptcy estate.”

In re Stein, 2017 WL 2418325, at *2; accord E & S Facilities, 181 B.R. at 374 (denying motion

to withdraw reference because “the interests of judicial economy and efficient case management

weigh in favor of continued litigation at the bankruptcy court level”). Judicial economy weighs

in favor of denying the Withdrawal Motion.

       C. Withdrawing The Reference Will Not Conserve Debtor And Creditor
          Resources.

       Withdrawing the reference will not conserve debtor and creditor resources and in fact

will do just the opposite. USAG is a not-for-profit entity with no significant assets other than the

insurance policies that are the subject of this Adversary Proceeding. It cannot afford a lengthy

chapter 11 case. Moreover, USAG’s creditors, and in particular the survivors of sexual abuse, are

entitled to an efficient resolution of their claims. For these reasons, USAG sought and obtained

from the Bankruptcy Court an April 29, 2019, bar date for the filing of all claims against USAG.

Following the expiration of the bar date, USAG intends to work efficiently (and hopefully

consensually) with the insurers and survivors through the claims administration process. Keeping

this Adversary Proceeding in the Bankruptcy Court and on a parallel track will promote

efficiency, avoid duplication, and conserve creditor and debtor resources. Even if a final

adjudication of this Adversary Proceeding by the District Court becomes necessary, it will be

more efficient to have the District Court review a report and recommendation prepared by the

Bankruptcy Court, rather than have the District Court independently duplicate work that the

Bankruptcy Court will also do to resolve the underlying bankruptcy case. See 880 S. Rohlwing



                                                12
    Case 19-50012        Doc 76     Filed 03/19/19      EOD 03/19/19 18:25:14           Pg 14 of 16



Road, LLC v. T&C Gymnastics, LLC, No. 16-CV-07650, 2017 WL 264504, at *10 (N.D. Ill. Jan.

19, 2017) (“the bankruptcy court’s ability to handle pre-trial matters and to issue, as necessary,

proposed findings of fact and conclusions of law promotes judicial economy and weighs against

early withdrawal”).

        D. Withdrawing The Reference Will Not Prevent Forum Shopping.

        Last, Defendants contend that USAG engaged in impermissible forum shopping by filing

this Adversary Proceeding in the Bankruptcy Court following the administrative closure of the

pre-petition litigation in the District Court. (Withdrawal Motion, at 15-17.) This argument is

without merit.

        The focus of the forum shopping inquiry is whether a party acted with impermissible

motivations in moving litigation from one court to another. See In re Conseco Fin. Corp., 324

B.R. 50, 54–55 (N.D. Ill 2005). Defendants insinuate that USAG filed this Adversary Proceeding

because it sought to have the litigation heard in a friendlier forum. (Withdrawal Motion, at 17.)

But there is no basis for that conclusion, nor would it be more efficient to reopen the pending

district court case, as Defendants suggest. (Id. at 16.) The prepetition District Court case was not

materially further along than the Adversary Proceeding before the Bankruptcy Court. The day

before USAG filed for bankruptcy one defendant filed a motion to dismiss; none of the other

defendants had answered or otherwise responded to USAG’s complaint. Neither the District

Court nor the Bankruptcy Court had ruled on any merits issue in this insurance coverage dispute

at the time USAG filed the Adversary Proceeding and the District Court closed its case.3

        USAG would have had no basis to believe that the bankruptcy forum would be friendlier
3
 USAG also disagrees with Defendants’ contention that USAG filed an erroneous notice of stay and that
the District Court erred when it administratively closed the case. (Withdrawal Motion, at 16-17.) The
insurers’ opposition to the declaratory judgment complaint would have constituted an act to exercise
control over property of the estate and the case was appropriately stayed under 11 U.S.C. § 362(a)(3). See
In re Mid-City Parking, Inc., 332 B.R. 798, 807 n. 7 (Bankr. N.D. Ill. 2005).


                                                   13
   Case 19-50012       Doc 76    Filed 03/19/19     EOD 03/19/19 18:25:14         Pg 15 of 16



to it and more hostile to Defendants. Instead, USAG filed this Adversary Proceeding after

commencing its chapter 11 case to promote judicial efficiency by having one court administer

both its bankruptcy case and this insurance coverage dispute. Defendants’ forum shopping

concerns are misplaced.

                                        CONCLUSION

       For all of the foregoing reasons, USAG respectfully requests the Court deny, without

prejudice, the Withdrawal Motion and grant such other relief as may be just.

Dated: March 19, 2019                               Respectfully submitted,


                                                    PLEWS SHADLEY RACHER &
                                                    BRAUN LLP

                                                    By: /s/ Steven A. Baldwin
                                                           One of its Attorneys
                                                    George M. Plews
                                                    Gregory M. Gotwald
                                                    Tonya J. Bond
                                                    Steven A. Baldwin
                                                    1346 North Delaware Street
                                                    Indianapolis, Indiana 46202
                                                    (317) 637-0700
                                                    gplews@psrb.com
                                                    ggotwald@prsb.com
                                                    tbond@prsb.com
                                                    sbaldwin@psrb.com

                                                    -and-

                                                    JENNER & BLOCK LLP

                                                    Catherine L. Steege (admitted pro hac vice)
                                                    Melissa M. Root
                                                    353 N. Clark Street
                                                    Chicago, Illinois 60654
                                                    (312) 222-9350
                                                    csteege@jenner.com
                                                    mroot@jenner.com
                                                    Counsel for the Debtor


                                               14
Case 19-50012       Doc 76     Filed 03/19/19    EOD 03/19/19 18:25:14        Pg 16 of 16



                             CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing USA Gymnastics’ Objection
To Defendants’ Joint Motion to Withdraw the Reference of the Adversary Proceeding was
filed electronically this 19th day of March, 2019. Notice of this filing will be sent to all
parties by operation of the Court’s electronic filing system. Parties may access this
filing through the Court’s electronic filing system.

                                            /s/ Steven A. Baldwin

                                            Counsel for the Debtor
